DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/29/2020.

Allowable Subject Matter
3.	Claims 1-3, 5-6, 8-9, 11-16 and 18-24 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Hof et al. does not teach or suggest a colored composite material layer located at a lower surface of the porous film, the colored composite material layer comprising: a macro-molecular connecting material; a crystalline material; and a colorant, wherein the crystalline material and the colorant are dispersed in the macro-molecular connecting material, the macro-molecular connecting material is an amorphous material or has a melting point higher than that of the crystalline material, and when the crystalline material is heated to melt into a liquid, the macro-molecular connecting material and the crystalline material are phase-separated so that when heated to melt into a liquid, the crystalline material can migrate into the porous film, and fill a plurality of pores therein, making the porous film transparent to visible light. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hof et al. (US 4299727) disclose a method of composition of matter having one utility for use in a disposable, reversible thermometer comprises (1) a suitable heat-sensitive composition, a suitable matrix-forming amorphous material and a suitable film-forming material that is more crystalline than the matrix-forming amorphous compound.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631